Case: 17-41213       Document: 00514661594         Page: 1     Date Filed: 09/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                     No. 17-41213                                FILED
                                   Summary Calendar                      September 28, 2018
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

ELIAS GONZALEZ ALVAREZ,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:16-CR-439-1


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       A jury found Elias Gonzalez Alvarez guilty of possessing cocaine with
intent to distribute, being a felon in possession of a firearm, and being a felon
in possession of ammunition. See 21 U.S.C. § 841(a)(1); 18 U.S.C. § 922(g)(1);
18 U.S.C. § 924(a)(2). He challenges the denial of his suppression motion.
       In that regard, the Corpus Christi Police Department (CCPD), while
assisting the Texas Department of Public Safety (TDPS) concerning suspected


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-41213    Document: 00514661594     Page: 2   Date Filed: 09/28/2018


                                 No. 17-41213

drug trafficking, pulled Alvarez over for a traffic violation and discovered his
driver’s license was suspended. Because of that suspension, the CCPD officers
concluded Alvarez could not legally drive the vehicle after a ticket was issued.
The vehicle was parked at a gas pump, blocking other vehicles; therefore, the
officers determined the vehicle should be impounded.        As they began the
process of impounding the car, and undertook an inventory search according
to their normal procedures, a kilogram of cocaine was discovered.
      The impoundment and inventory search were terminated after the
officers discovered the cocaine, and the case, including the vehicle, was
immediately turned over to the TDPS.          Ultimately, neither department
impounded the vehicle.
      Based in part on the discovery of the cocaine, officers obtained a search
warrant for Alvarez’ apartment, and found the firearm and ammunition.
Alvarez moved to suppress the cocaine found during the inventory search,
claiming:   the initial traffic stop was pretextual; and, therefore, evidence
stemming from the unjustified stop, including that obtained through the
subsequent search warrant for his apartment, was fruit of the poisonous tree.
The motion was denied.
      In challenging the denial of his suppression motion, Alvarez maintains
his claim that, because the initial traffic stop was pretextual, the resulting
inventory search was not based on probable cause.         See, e.g., Colorado v.
Bertine, 479 U.S. 367, 373–74 (1987). Along that line, an officer’s “ulterior
motive to search” does not invalidate an otherwise lawful stop executed in
accordance with standard procedures established by the police department.
United States v. McKinnon, 681 F.3d 203, 210 (5th Cir. 2012); see also United
States v. Castro, 166 F.3d 728, 734 (5th Cir. 1999) (en banc).




                                       2
       Case: 17-41213   Document: 00514661594     Page: 3    Date Filed: 09/28/2018


                                  No. 17-41213

        In evaluating the denial of a motion to suppress, factual findings are
reviewed for clear error; questions of law, de novo. E.g., United States v.
Gomez, 623 F.3d 265, 268 (5th Cir. 2010). An inventory search of a vehicle is
reasonable if it is conducted pursuant to standardized regulations and
procedures. McKinnon, 681 F.3d at 209–10. Alvarez contends the officers did
not follow CCPD’s standard procedures, which require officers to complete and
submit an inventory form listing all items found in the impounded vehicle,
including the trunk, because they failed to complete and retain the required
form, failed to call a tow truck, and failed to inventory the contents of his trunk.
But, evidence presented at the suppression hearing shows the officers acted
consistent with CCPD policy in these circumstances. (Whether TDPS complied
with its own impoundment policy is irrelevant because the inventory search
was conducted by CCPD, not TDPS.)
        The evidence and inferences, viewed in the requisite light most favorable
to the Government, support the district court’s conclusion that CCPD officers
complied with department policy concerning impoundment of a vehicle. See
Id. at 209–10. The court did not err by denying the motion to suppress. Id. at
207.
        AFFIRMED.




                                         3